The opinion of the court was delivered by
Gibson, C. J.
— Joseph Huston, the uncle of the plaintiff, and Dennis Springer, the father of the defendant, were tenants in common of a forge; and this action is brought to have an account *100of the profits from the- time when the plaintiff acquired the estate-of his uncle. The defendant elarms a right to defalcate certain-expenses incurred by him before that time in repairs; for which, he - alleges, he ought to have contribution. The plaintiff alleges that the defendant was .bound, by the.terms of a lease from Joseph Huston, to make these repairs at his own cost; that if this were otherwise, yet the expense was a personal charge against Joseph Huston, and, further, that if it were a charge on the property, it ought to have been paid out of the purchase money in the hands of the-sheriff.■ -
In the lease it was agreed that “ considerable new work and repair's must be done to the forge, such as roofing, and repairing the forebay and trunks; and also the hammer and bellows wheels, so far as may be agreed.on by Dennis .Springer and Joseph Huston; the expense of which repairs is- to be kept correctly and particularly by Jacob Springer: and the said Joseph Huston agrees to- discount out of the rent one half of such expense, provided it should not exceed the sum of one hundred and- eighty dollars in any one year: and the said Jacob Springer is to keep the said forge in good, tenantable repair during the said term-,, and at the expiration thereof, give up peaceable possession of the forge or premises, being the undivided half or moiety, to the said Joseph Huston.”
When the repairs were made, Dennis Springer was dead; so. that the defendant held the one moiety as a’ienant.in common, and* the other as the lessee of his co-tenant. And the first question is* whether he was entitled to contribution from his cb-tenant, or bound to repair at his,own cost, by forceof the covenant to keep the forge in good, tenantable repair.”
We are happily relieved', by the terms of the agreement, ¿román examination of those hard cases, in which it has been held that the lessee is bound to rebuild, if necessary,, where he has covenanted to repair, and deliver,up the premises in as good condition as when he obtained the possession. Perhaps there is no relief against an undertaking so positive and unequivocal'. But in this species of contract, as in every other, the intention is to govern. Here, then* there was no covenant- to redeliver the premises in good repair. There was a covenant for tenantable repair; but did the parties, by-this, contemplate any thing more than ordinary repairs, which-should become necessary by natural wear and decay within the term? Whatever.doubt might otherwise rest on their intention, is removed by their having, on certain conditions, provided for extraordinary repairs, rendered necessary by . wear and áeeny previous to the term; which would have been superfluous* had they intended to provide for them'by the words “ tenantable repair.” These extraordinary .repairs were designated by way of example, as “roofing,and repairing the forebay and trunks; and also the hammer and bellows wheels:” all of which are generically, and one of *101them specifically, the same as the repairs since made; which, had they been made by the direction of Joseph Huston and Dennis Springer, would, undoubtedly, have been within the’terms of the agreement and payable out of the rent. The existence of an agreement specifically applicable to them, then, shows that the’ parties themselves did not view them as included in the general covenant for tenantable repair. They had a right to put their own construction on their contract; and where their meaning is evident from the whole, it will qualify general expressions in a particular part.
The contribution demanded is, for new walls and a new roof; and hence a doubt whether the forge was repaired or rebuilt; and, if the latter, whether a tenant in common can compel his co-tenant to rebuild. The expense, however, was incurred clearly in repairs. A forge essentially consists of its wheels, hammers, drum-beam, furnaces, and bellows. The walls and roof are a mere shed, and constitute sp small a part of the cost, that no proprietor would hesitate to replace them, rather than abandon the business and sacrifice the capital invested in other parts of the stock. I have known a conflagration of the walls and roof suspend the operations of a forge but a few days. But the works consist of many other buildings, and capital is invested in various sorts of stock which could be employed in no other business. I should therefore.say, the reconstruction of a forge, entire, would’constitute repairs for which contribution would lie. It would seem, then, that these repairs were provided for only conditionally; and that as the condition on which the provision' was to take effect, has not happened, they stand as if no provision had been made. The consequence is, that the objection to contribution, on this ground, is not sustained.
A more matériaí inquiry is, whether, the right of contribution be a personal charge against the co-tenant, or a lien on the profits of his successor. The writ de reparatione faciendo, which lay at the common law, necessarily affected only the person of him who happened to be co-tenant when the repairs were to be made: and the modern remedy by bill in equity, I believe, goes' no further. There are, undoubtedly, liens which do not exist, at law, and of which equity alone can take cognizance; but no case can be shown where a tenant in common has been allowed to retain out of the profits that accrued after new parties had .intervened. ' .The only case that gives colour to the existence of a lien, under any circumstances, is Scott v. Nesbitt, (14 Ves. 143,) which involved transactions almost purely commercial.' On the ground of a supposed usage, peculiar to Jamaica, Lord Eldon, at first, expressed an opinion that supplies furnished to a West India estate, would give a claim against the estate itself; which he retracted on the coming in of the master’s report, which negatived the existence of any such usage. Still, however, he said the principle was, he thought, applicable to a species of landed estate even in England, which could not well be represented as mere landed property; as, for instance, *102soil containing mines or alum works; in.the management of which there must be expenditure incurred as between the tenants;' and he thought chancery would -not give an account between them, without making allowances that would not be given in the case ,of an estate managed in the ordinary course of husbandry. These are nearly his words; from which, it is plain, he thought that no lien can arise from the naked relation of tenure in common; but'that where the tenants carry pn a business to which the ownership of the. soil is subservient, expenditure on the land, by one, ought to'be reimbursed out of the profits: in other words; that the relation of tenants in such circumstances, partakes of the náture of partnership; and it is clear that profits are not to be divided till the debts are paid, whether owing to the partners individually or to strangers. But here there was no business carried on jointly; and therefore the foundation of the principle fails. But, in any event, a lien could exist only between the tenants themselves, and in respect of profits made while they were associated in business. ■ To affect a stranger to their transactions, would be unjust in the. extreme. But where there was no joint business, a lien, against any one, has never been imagined. The responsibilities of joint owners of ships are regulated by principles peculiar to the maritime law. Such a lien, being secret and of indefinite continuance,- would be intolerably mischievous and inconsistent with the scope of our legislation in favour of purchasers: and that no case is to be found in which.it has been asserted; .much less sustained, ought’to be decisivo against the recognition of it. ,. . .
This decision of the principal point, renders a decision of the re-' maining one; unnecessary..
Judgment reversed, and judgment quod computet; the amount to be ascertained according to the agreement of the parties.